Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection
The Status of Claims:
Claims 21-60 are pending. 
Claims 21-60 are rejected. 
IDS 
The IDS filed on 2/24/22 have been reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




 However, in view of the revised claim 22, there are some issues to be resolved in the claims in the following:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 21-22, 28, 32, 34,37, 42, 47,50, and 56, the phrases” converting Compound 8 to Compound 9” ; “converting Compound 9 to Compound 10”;” converting Compound 10 to Compound 11”; “ converting Compound 11 to Compound 12 diacetate”; “ converting Compound 12 diacetate to Compound 12 hydrochloride”;  “ converting Compound 12 hydrochloride to Compound 1”; “converting Compound 15 to Compound 12 hydrochloride”; “converting Compound 8 to Compound15” ; and “converting Compound 12 diacetate to Compound 15” are recited.
These expressions are vague and indefinite because the claims do not specify how Compound 8 is converted to Compound 9:    Compound 9 is converted  to Compound 

Claim Rejections - 35 USC § 103
The amendment filed on 2/24/22 has been considered and is persuasive. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of Claims 21-60 under 35 U.S.C. 103 as being unpatentable over Lu US 9,890,156) has been withdrawn due to applicants’ convincing arguments..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of Claims 21-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No.10,611,762 has been withdrawn due to filing the division before the allowance of the current application.  
2.	The rejection of Claims 21-60  on the ground of nonstatutory double patenting as being unpatentable over claims, 3 and 4 of U.S. Patent No. 9,890,156 has been withdrawn due to applicant’s convincing arguments.
3.	The rejection of Claims 21-60  on the ground of nonstatutory double patenting as being unpatentable over claims 9, 19 of U.S. Patent No. 10,214,528 has been withdrawn due to to applicant’s convincing arguments.


I. 	  Applicants argue the following issues:

a. The Office maintains its rejection under 35 U.S.C. 103, alleging that the claims are obvious in view of Lu (US 9,890,156). Applicant disagrees with the rejection for at least the following reasons. 
The instant claims are directed to a process for preparing crystalline Form I of Compound 1, wherein Form I is characterized by certain X-ray powder diffraction peaks. Lu discloses the preparation of the TFA salt of Compound 1. Lu does not explicitly disclose any particular crystalline forms of Compound 1, including Form I, much less processes for preparing such crystalline forms. 
The Office alleges that "the limitations now added of the X ray diffraction is not something that make it patentable distinct." See page 2 of the Office Action. Applicant disagrees, and submits that the instant claims are directed to the preparation of crystalline Form I of Compound 1, which is itself nonobvious over the disclosure of Lu. Crystalline Form I of Compound is nonobvious over Lu at least because Lu does not teach a crystalline solid form of Compound 1 free base. Lu instead discloses the synthesis and isolation of the TFA salt of Compound 1. See Lu at Step 9 of Example 9. 
Moreover, Form I of Compound 1 is nonobvious over Lu because there is no reasonable expectation of success of isolating a polymorphic form of Compound 1, much less Form I, based on the disclosure of Lu. The Court of Appeals for the Federal Circuit has clarified the requirements for establishing aprimafacie case of obviousness of polymorph claims. See Grunenthal GmbH v. Alkem Labs. Ltd., No. 2017-1153 (Fed. Cir. Mar. 28, 2019). Quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006), the Federal Circuit found that "to have a reasonable expectation of success, one must be motivated to do more than merely vary all parameters or try each of numerous possible choices until one possibly arrived at asuccessful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possibly choices is likely to be successful." Id. Lu does not give any direction as to which of many possible choices or parameters are likely to be successful in preparing Form I. In contrast to the cited art, Examples 3 of the specification as filed provide procedures, including the necessary solvents, for synthesizing Form I. Taken together, one of ordinary skill in the art would not have had a reasonable expectation of success of making any crystalline form of Compound 1, much less Form I. 


  
  Applicants’ arguments have been noted and they are persuasive.  However, as indicated in the above, in view of the revised claim and there are some issues to be resolved in the current claims ; thus,  the rejection of Claims 21-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph seems necessary.  
Therefore, the application is not ready for the allowance at this time. 

Conclusion
Claims 21-60 are rejected. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/24/2022